Title: To George Washington from Henry Laurens, 1 November 1778
From: Laurens, Henry
To: Washington, George


  
    Sir
    [Philadelphia] 1st November [1778]
  
  With this Your Excellency will receive my Letter of the 30th which has been two days in the hands of Colonel Gimat; this Gentleman 
    
    
    
    being detained by some prospect of receiving an Act of Congress in his favor in a day or two, I judge it best to forward the public Dispatches by an Express Messenger.
Yesterday I had the honor of presenting to Congress your Excellencys’ several Letters of the 24th, 26th and 27th Instant. the former together with the Return which accompanied it, is committed to a Committee appointed to prepare a Plan for procuring Reinforcements for the Army. The latter produced a Resolve approving the reasons for not undertaking immediately an Expedition against Chemung which Your Excellency will find inclosed.
I shall likewise transmit herewith a Letter of the 24th October 1778 from Nicholas Depui and others and two Affadavits referr’d to in the Letter which Congress refer to Your Excellency’s consideration. I have the honor to be &c.
  
P.S. This instant the Printer has sent in a Packet of printed Manifestos by Congress, which Your Excellency is requested to distribute by proper means at the several Posts of the Enemy North and East of this place, within these States. Fifty of these Papers will be found under Cover with this.
  
